Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 1 of 13                       PageID 227



                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION
  ______________________________________________________________________________

  EUGENA J. STANSBURY,

         Plaintiff,

  v.                                                           Case No. 2:18-cv-02746-SHM-cgc

  DR. LEE FAULKNER,

  and PHYSICIANS OF HEARTS

         Defendant.

  ______________________________________________________________________________

       DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY

                                            JUDGMENT

  ______________________________________________________________________________

         Defendant submits this Memorandum in Support of their Motion for Summary Judgment.

                                         Standard of Review

         Summary judgment is proper where there is no genuine issue as to any material fact and

  the moving party is entitled to judgment as a matter of law. Fed. Rule of Civil Procedure 56. In

  considering such a motion, the court construes all reasonable factual inferences in favor of the

  nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

  The central issue is “whether the evidence presents a sufficient disagreement to require

  submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).

         Defendant’s Undisputed Facts, Affidavits and Exhibits are incorporated herein by

  reference.


                                                   1
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 2 of 13                      PageID 228



                                           Procedural Summary

        Plaintiff filed a Complaint Under the FLSA in this cause on October 26, 2018.

     Defendant filed an Answer on December 12, 2018. The Court entered a Scheduling Order

     (Doc 18) in this matter, February 26, 2019. Mediation was conducted in this matter May 7,

     2019. Discovery was conducted including depositions of both parties and written discovery

     propounded by Defendant. Plaintiff filed an Amended Complaint Under the FLSA in this

     cause July 8, 2019. Defendant filed an Answer to the Amended Complaint on September 24,

     2019. Return of Service of the Amended Complaint was entered into the record, concerning

     Physicians of Hearts, P.L.L. C. on August 26, 2019. Defendant filed a Motion for Partial

     Judgment on October 16, 2019. This mater is set for trial January 27, 2020.

                                            Background

         Defendant and Plaintiff were involved in an exclusive romantic dating relationship

     before and during the relevant time period. (Undisputed Fact. 19, 20) When Plaintiff

     worked less than 40 hour weeks she was not docked any pay, by her own admission.

     (Undisputed Fact #8) In this regard, Plaintiff enjoyed the perks of a salaried worker, more so

     than any office employees who actually worked at Defendant’s medical office. Defendant

     Faulkner paid money to Plaintiff in addition to her regular scheduled pay on at least two

     documented occasions during the relevant time period. Plaintiff admitted to receiving other

     cash payments of hundreds of dollars from Dr. Faulkner on numerous occasions and paid for

     expensive jewelry and trips while Plaintiff worked for him (Undisputed Fact #45 and Exhibit

     3, Affidavit of Dorothy Bills). Dr. Faulkner raised Plaintiff from $15 to $20 when she told

     him she needed more money. (Undisputed Fact #24) When they went out to eat and on

     dates, Dr. Faulkner paid. Plaintiff has not disputed that Dr. Faulkner did these things for her

     during the entire time that she was a sitter for his mother, Mrs. Faulkner. The financial

                                                  2
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 3 of 13                         PageID 229



     generosity of Dr. Faulkner with constant blurred lines between the romantic relationship and

     his trusting nature toward Plaintiff is undisputed as will be discussed later.

                                               Argument

     1. Plaintiff is not a covered employee within the meaning of FLSA, 29 U.S.C. §§201 (the
        Act). Pursuant to the Department of Labor (DOL) interpretive rule §213(a)(15),

                …any employee employed on a casual basis in domestic service
                employment or on a casual basis in domestic service employment to
                provide babysitting services or any employee employed in domestic
                service employment to provide companionship services for individuals
                who (because of aged or infirmity) are unable to care for themselves (as
                such terms are defined and delimited by regulations of the Secretary)…

  The Supreme Court has ruled that the interpretive rules of the FLSA issued by the Department

  of Labor (DOL) can be relied upon by the Court. Perez, Secretary of Labor v. Mortgage Bankers

  Association, 135 S.Ct. 1199 (2015)

         Plaintiff’s job duties were not such that she should have been paid overtime

  compensation for any hours worked over forty (40) in a work week, as she was a companion to

  Dr. Faulkner’s mother due to her age (90 years) and arthritis, and not working as a domestic

  worker more than 20% of her time spent at the Faulkner’s home and is specifically exempt from

  the overtime payment provision of the Act.

         The federal rules define companionship services to include fellowship and protection at

  29 CFR 552.3. Fellowship includes, but is not limited to: conversation, reading, games, crafts,

  walks, errands, accompanying the individual to appointments, and social events. 29 CFR

  552.6(a).

         Protection is defined to include monitoring the person’s safety and well-being

  while at home or away. CFR 552.6(a). Personal care (up to 20% of the time) is included

  in fellowship, which includes, but is not limited to activities that enable the person to live

  independently at home, including dressing grooming feeding, bathing, using the toilet,

                                                    3
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 4 of 13                        PageID 230



  transferring, meal preparation, driving, light housework, managing finances, assisting

  with physical taking of medication and arranging medical care, 29 CFR 552.6(b).

       Plaintiff’s duties were to engage Defendant’s mother in social, physical, and mental

  activities, conversations reading, crossword puzzles, and monitored Defendant’s mother’s safety

  and well-being almost one hundred percent (100%) of the time. Defendant has claimed that she

  performed tasks that the evidence shows she was told not to perform, as they were not part of her

  job duty, which was to keep her mother company, protect her and fellowship with her. Plaintiff

  testified as to her average day, which is set forth in the undisputed facts, from the time that she

  arrived to the end of her day. If, and only if, Plaintiff worked until 7:00 p.m. on the days that she

  claims, she was simply not spending more than 20 % of her time (arguably 2 .5 hours) on

  personal care tasks other than exempt companionship. (Undisputed Facts No. 47) Plaintiff was

  hired as a sitter to be attentive to Mrs. Faulkner, which did not require personal care nor

  housework that would exceed 20% of Plaintiff’s work time.

       Plaintiff testified:

               Q.        Okay. Is it correct to say that Dr. Faulkner stressed that your main
               duty was to be attentive to his mom?
               A.        That was one of the duties that he asked that I do, make sure she’s
               cleaned up after, based on her personal hygiene, you know, picking things
               up behind her, if anything spilled, you know. Pick up behind her pretty
               much and be attentive to her.
               Q.        And that’s my question: Was his main goal that you be attentive to
               his mom?
               A.        That was not his main goal. His main goal was not just to be
               attentive to her ---well, rephrasing. Being attentive to her consisted of both
               sitting with her, doing for her, stimulating her, and make sure that she was
               picked up after, whether it had to do with her personal hygiene or her dishes
               or crumbs, you know. (Plaintiff Dep. at 139:23-140:3)

  Pursuant to Plaintiff’s testimony set forth in the Undisputed Facts, Plaintiff spent most of

  her time watching television, doing cross word puzzles and setting out food that was

  provided by Dr. Faulkner’s brother, Charlie. Mrs. Faulkner toileted herself, as Plaintiff

                                                    4
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 5 of 13                        PageID 231



  waited by the bathroom door (Undisputed fact #35). (Exhibit 3, Affidavit of Dorothy

  Bills) Plaintiff did not assist with a bath every day, or wash out the bathtub every day, as

  she testified that Mrs. Faulkner did not have a bath every day. Mrs. Faulkner was

  ambulatory with her walker; See Exhibit 7. Which are pictures taken by Complainant

  and produced in this lawsuit. Plaintiff’s cleaning was basically cleaning crumbs from

  under table after a meal, and wiping off a plastic mat next to Mrs. Falkner’s bed, only

  once, in the mornings. The only dishes to be washed consisted of a plate, a fork, a glass,

  a plate and bowl. (Undisputed Fact #47). Plaintiff did no more with medication, other

  than remind Mrs. Faulkner to take what Dr. Faulkner left out on his dresser (Undisputed

  Fact #36).   Plaintiff only did Mrs. Faulkner’s hair every week or every other week.

  (Undisputed Fact #47). Plaintiff did not wash Mrs. Falkner’s hair. (Undisputed Fact

  #47). Plaintiff only accompanied Mrs. Faulkner to the doctor quarterly (Undisputed Fact

  #47). Plaintiff only swept the garage because that was her preference. Further, she only

  did that once a week and said it took no more than 15 minutes. (Undisputed Fact #47).

  Dr. Faulkner forbid Plaintiff from cleaning his bedroom because he did not want her to

  go into his bedroom (Undisputed Fact #36 and Undisputed Fact #47). Plaintiff cleaned

  the shower in the bathroom, after she took a shower herself because she dressed and

  changed clothes after walking with Dr. Falkner in the mornings (Undisputed Fact #38), or

  Plaintiff dressed to go out on dates with Dr. Faulkner. (Undisputed Fact #47).

         Plaintiff performed many tasks that were of no benefit to Defendant, as they were

  not in furtherance of providing companion services to Dr. Faulkner’s mother and in fact

  took her away from her duty as a companion. Defendant has claimed that she performed

  tasks that the evidence shows she was told not to perform, as they were not part of her job

  duty, which was to keep her mother company, protect her and fellowship with her

                                                   5
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 6 of 13                        PageID 232



  (Undisputed Fact #47). Plaintiff performed tasks that were of no benefit to Defendant, as

  they were not in furtherance of providing companion services to Dr. Faulkner’s mother

  and in fact took her away from her duty of companion. For instance, Plaintiff testified

  that she spent time over a two week period reorganizing the garage which was not part of

  her job. (Plaintiff’s Dep.at 232:4-233:10 and Undisputed Fact #47)

         The Sixth Circuit considered circumstances similar to the case at bar in Rosa

  Salyer v. Ohio Bureau of Worker’s Compensation and Wesley Trimble , 83 F.3d 784 (6th

  Cir. 1996) The Court noted that Ms. Salyer dressed gave medication, assisted the infirm

  individual in getting around the home, helped him bathe, and cleaned his bed linen when

  it was soiled. The court found that these tasks were within the definition of

  companionship. Sayler was found to be exempt from the provisions of FLSA minimum

  wage and overtime provisions.


       Defendant is not an employer engaged in enterprise commerce.


              Defendant did not work in the medical office of Physician of Hearts, PLLC, and was

  only paid through the medical practice as a means of keeping a record and tracking her pay and

  ensuring that all federal taxes were accounted for (Undisputed Facts #25 and#26). Pursuant to

  §206(r), Plaintiff’s work at Dr. Faulkner’s home (undisputed Fact #28) was not an activity

  related to the medical practice, nor was it a unified operation, nor did it have a common purpose

  with the medical practice of Physician of Hearts, PLLC. Pursuant to §203(s), Plaintiff’s

  activities in the home of Dr. Faulkner were not to produce, sell or handle goods nor materials

  that were produced for commerce. (See Undisputed Fact #22)

         An enterprise engaged in commerce or in the production of goods for commerce,” is

  defined as an enterprise that--

                                                  6
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 7 of 13                        PageID 233



         (A)(i) has employees engaged in commerce or in the production of goods for commerce,
         or that has employees handling, selling, or otherwise working on goods or materials that
         have been moved in or produced for commerce by any person; and

         (ii) is an enterprise whose annual gross volume of sales made or business done is not less
         than $500,000 (exclusive of excise taxes at the retail level that are separately stated);

         29 U.S.C. § 203(s)(1)(A).

         The term “goods” is defined as wares, products, commodities, merchandise, or articles or

  subjects of commerce of any character, or any part or ingredient thereof, but does not include

  goods after their delivery into the actual physical possession of the ultimate consumer thereof

  other than a producer, manufacturer, or processor thereof. 29 U.S.C. §203(i)


         The Sixth Circuit has set forth its interpretation of materials in Secretary of Labor v.

  Timberline, 18-1763 (6th Cir. 2019). The court explained that to be considered “materials,” an

  item “must have a significant connection with the employer’s commercial activity; the business

  may not just somehow internally and incidentally consume the item.” The court opined that the

  statute covers not all ‘goods’ and ‘materials,’ but only ‘goods’ and ‘materials’ that a company is

  engaged in ‘handling, selling, or otherwise working on. See 29 U.S.C. § 203(s)(1)(A)(i)).

         Physicians of Hearts, P.L.L. C. is not in the business of selling, manufacturing or

  producing wares or anything of the like. Physicians of Hearts, P.L.L. C. is a service business

  delivering medical services to patients.. Moreover, Plaintiff worked in his home, not at the

  medical office. Similarly, Dr. Faulkner was not running a business of any kind in his home.


         Damages. Plaintiff’s damage demand is speculative and she has not proven the amount

  that she was owed, nor quantified the exact number of hours that she worked over a 40 hour

  week, and stating that she is relying upon her estimate of average number of hours to support her




                                                   7
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 8 of 13                        PageID 234



  claim that she is owed $24,750. Plaintiff has admitted that the money from her severance check

  should be deducted from the calculation of the damages, if any that she would be owed.


               Defendant has not violated recording keeping rules of the FLSA for a
        companionship worker.

                According to 29 CFR 552.110(c) the employer of a domestic service employee

        who provides companionship services and who typically works a fixed schedule can rely

        on a schedule of daily and weekly hours as record of hours using an acceptable method

        that the schedule reflects actual hours worked and the exact hours worked are noted on the

        schedule.

                Plaintiff has testified that she had set hours and that she was always provided with

        an exact pay stub and/or print out. (Undisputed Facts #25 and 26) Defendants have not

        failed to make, keep, and preserve records with respect to Plaintiff sufficient to determine

        her wages, hours, and other conditions and practices of employment, in violation of the

        FLSA, 29 U.S.C. §§ 201, et seq. , as he has produced the pay records of the third party

        vendor and Plaintiff has admitted that Defendant placed her pay stubs in her hands and/or

        gave her a print out.   (Undisputed Facts #25 and 26)

           Plaintiff did not follow the rules of the Physicians of Hearts Handbook that required

       that any overtime work was to be pre-approved. Plaintiff has produced no pay record that

       was signed by Defendant that would evidence his knowledge that she was claiming to work

       over 40 hours without his permission, nor that he knew of her claim of performing

       domestic work more than 20% of the time. The person that she acknowledged started her

       shift after Plaintiff never saw time sheets left for Dr. Falkner. See Exhibit 3. Affidavit pf

       Dorothy Bills)



                                                   8
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 9 of 13                      PageID 235




     Defendant has not acted with willfulness or reckless disregard toward Plaintiff.


               Based upon the totality of all the circumstances of the romantic dating

     relationship Defendants deny any conduct, nor any action of a company with whom Dr.

     Faulkner is affiliated, that constitutes a willful violation of FLSA within the meaning of 29

     U.S.C. §255 (a), as it has not been shown that Defendants had reckless disregard for the fact

     that either of their compensation practices with respect to Plaintiff were in violation of

     federal law, as he was extremely generous to Plaintiff in paying her for days not worked

     (Undisputed Fact #39 )and giving her numerous amounts of cash, checks and paying for

     expensive gifts and trips - all evidence that he made every attempt to generously provide

     financial comfort to Plaintiff, whom he trusted as his girlfriend during the relevant time

     period. (Exhibit 4, Copy of checks given to Plaintiff) Defendant’s actions and treatment of

     Plaintiff has all times demonstrated good faith in compensating her. Further, there were

     times spent at Mrs. Faulkner’s house, when the parties were taking a walk as a couple

     (Undisputed Fact #38), when Plaintiff was showering after the walk, when Plaintiff was

     changing clothes for a date (Undisputed Fact #16 and #17), or waiting for Dr. Faulkner to

     bring dinner home where all three would eat together (Undisputed Fact #47) or just waiting

     around for Dr. Faulkner, even though her relief arrived at 5 p.m.). Exhibit 3, Affidavit of

     Dorothy Bills

               Plaintiff is not entitled to liquidated damages even if she could prove a violation

     of the law, because any acts or omissions giving rise to Plaintiff’s claims, (if any) were

     undertaken or made in good faith, and the defendants had reasonable grounds for believing

     that all action or omissions did not violate the law. 29 U.S.C §260 states:

                                                  9
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 10 of 13                         PageID 236



               In any action commenced prior to or on or after May 14, 1947 to recover unpaid
               minimum wages unpaid overtime compensation or liquidated damages, under
               the Fair Labor Standards Act, as amended, 29 U.S.C, §201 et seq., if the employer
               shows to the satisfaction of the court that the act or omission giving rise to such
               action was in good faith and that he had reasonable grounds for believing that his
               act or omission was not a violation of the Fair Labor Standards Act of 1938, as
               amended, the court may, in its sound discretion, award no liquidated damages or
               award any amount thereof not to exceed the amount specified in section 216 of this
               title.

                 Defendant did not know that Plaintiff was claiming to perform tasks other than

  fellowship and protection of Mrs. Falkner more than 20% of her time.

  Statute of Limitations.

                 Further, Plaintiff is not entitled to damages for work performed prior to July 8,

  2017 because it is outside the two year statute of Limitation against Physicians of Hearts,

  P.LL.C. as Plaintiff did not file her Amended Complaint against Physicians of Hearts, P.LL.C.

  prior to July 8, 2019. Without a showing of willfulness, the two year statute of limitations

  governs. See Terwilliger v. Home of Hope, Inc. (N.D. OKLA. 1999). Pursuant to the relevant

  provisions of 29 U.S. C. §255 … (a) any action for unpaid overtime compensation or liquidated

  damages under the FLSA may be commenced within two years after the cause of action accrued,

  except that a cause of action arising out of a willful violation may be commenced within three

  years after the cause of action accrued.

         There is no evidence that Dr. Faulkner acted intentionally to violate overtime rules. A

  specific test or definition for willfulness is not set forth in the Act or the DOL rules. In looking at

  the surrounding circumstances, Dr. Faulkner went over and beyond to provide Plaintiff a

  comfortable standard of living, especially considering the fact that he raised her pay to $20 an

  hour to help meet her financial need very early in her employment. Even Plaintiff testified that

  Dr. Faulkner was paying a very good rate for sitting with his mother at $15/hourly.



                                                    10
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 11 of 13                       PageID 237



                A:      …And I said, well, you know, I don’t want you to think I’m
           unappreciative to the amount that you’re paying me because $15 an hour, you
           know it’s a decent pay for home healthcare.
                Q:      So you thought $15 was a good rate of pay for…
                A:      It’s a decent rate, uh-huh (Affirmative response.)
                Q:      ---sitting with his mom?
                A:      Yes.
                Q:      Okay, Go ahead.
                        A:       And so that’s when in November, starting in November of
                        2016. That’s when my rate of pay changed to $20.
                Q:      Because you said you needed more money?
                A:      yes.

  (Plaintiff’s Dep. at 128: 6-22).

         The Court addressed this issue in Souryavong v. Lackawanna Cty., No.: 15-3895 (3d Cir.

  Sept. 20, 2017). The Court held that a plaintiff must put forward at least some evidence of the

  employer’s awareness of a violation of the FLSA overtime mandate.” In sum, even if the

  employer cannot produce sufficient evidence of good faith, the plaintiff must prove that the

  employer intentionally violated the relevant wage and hour rule relevant to the claim in the

  lawsuit. The Souryavong court found that a county entity had not acted willfully where it set up

  a classification structure for pay and benefits and to properly calculate overtime, and then despite

  all that allowed a misclassification of a monthly payment to continue for nine years. The Court

  noted this even though the violation was recognized and corrected after a year. The Court also

  explained an email that the plaintiffs relied on to show the county’s human resources manager

  knew of the FLSA violation only showed that the county was aware of an overtime problem

  generally, which was not the same as an awareness of an FLSA overtime problem specifically.

         In Secretary of Labor v. Timberline, 18-1763 (6th Cir. 2019) the Court recognized a two

  prong test as to when a Court can consider a defendants’ argument that they compensated their

  employees above the industry average as relevant: (1) a good faith and (2) reasonable grounds

  for the determination that the employees were exempt from overtime coverage.


                                                  11
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 12 of 13                         PageID 238



         Dr. Faulkner relied upon a system of using a third party vendor to assure that Plaintiff’s

  federal taxes and social security were fully accounted for. In addition, he paid Plaintiff for days

  that she did not work. In addition, he gave her a $1,500 check and hundreds of dollars on

  various occasions just to help her out. Plaintiff did not bring up the issue of overtime during the

  relevant period. Because Dr. Faulkner acted on Plaintiff’s need for more money in October

  2016, it is reasonable that absent Defendant raising any additional issues about her pay, to

  conclude that he had a good faith belief that he was lawfully and more than adequately

  compensating her within the law. By her admission Dr. Faulkner was compensating Plaintiff

  above the industry standard for a sitter.

         Dr. Faulkner provided Plaintiff with his business handbook that clearly stated the rule

  that no one worked over time without prior authorization. Plaintiff acknowledged that she was

  aware of the rule. (Undiputed Facts #42) Plaintiff stated that she never discussed her January

  2018 version of what her duties included with Dr. Faulkner. (Undisputed Facts #43). As

  discussed above, Plaintiff has acknowledged that Dr. Faulkner explained to her that her duties

  were to be attentive to his mom. (Undisputed Facts #22) The reasoning of Souryavong and

  Timberline, when applied to the facts of this case, dictate that there is not a basis for finding of

  willfulness or reckless disregard in this case. Plaintiff is not entitled to enhanced damaged, nor

  to extension of the applicable FLSA statute of limitation.

          WHEREFORE, based upon the foregoing, Defendants move this Court for: an order

  dismissing Plaintiffs Amended Complaint under FLSA and that Plaintiff be denied all manner of

  claimed monetary relief including back wages, damages of all kind and nature, and claimed

  overtime and/or any other form of relief.

                                                 Respectfully submitted,

                                                 /s/ Yollander Hardaway

                                                    12
Case 2:18-cv-02746-SHM-cgc Document 49-2 Filed 10/21/19 Page 13 of 13                  PageID 239



                                              Yollander Hardaway #17842
                                              217 Exchange Ave.
                                              Memphis, TN 38105
                                              Phone: (901) 866-9229 hardawayy@bellsouth.net

         Dated October 18, 2019



                             Amended CERTIFICATE OF SERVICE

          I, Yollander Hardaway, hereby certify that a copy of the Memorandum In Support of the
  Motion for Summary Judgment has been sent to the attorneys of record for Plaintiff, Attorney
  William B. Ryan and Attorney Janelle C. Osowski, at 1545 Union Ave., Memphis, TN 38104 by
  email, fax or U.S. Mail on this 21st day of October 2019., as attempts to file this pleading on
  October 18 and October 19 from two different lawyer’s accounts was unsuccessful.

                                                            \s\ Yollander Hardaway
                                                            Yollander Hardaway




                                                13
